Citation Nr: 9917255	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-40 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected left shoulder impairment, residual of thoracic 
outlet syndrome, status post resection of the first rib, 
currently evaluated as 40 percent disabling. 

2.  Whether separate rating evaluations are warranted for a 
left shoulder disability and the postoperative residuals of 
the thoracic outlet syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971 and from August 1971 to April 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Boston, Massachusetts.  

In the substantive appeal, the veteran raised the issue of 
entitlement to separate ratings for the left shoulder 
disability and the residuals of the thoracic outlet syndrome.  
The Board finds that this issue is included in the issue 
certified on appeal and is properly before the Board for 
appellate consideration at this time.  Therefore the issues 
are as stated on the title page of this decision.

In March 1999, the veteran testified at a hearing before a 
member of the Board sitting at Boston, Massachusetts in March 
1999.


REMAND

Initially, the Board finds that the veteran's claims are well 
grounded, in that he has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).   Pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991), the Board is obligated to assist the veteran in 
the development of his claim.

In April 1995 the RO granted service connection for left 
shoulder impairment, residual of thoracic outlet syndrome, 
status post resection of the first rib and assigned a 20 
percent evaluation under diagnostic code 5201.  Entitlement 
to service connection was also awarded for neurologic 
impairment, left upper extremity, residual of thoracic outlet 
syndrome, status post resection of the first rib, wherein a 
20 percent evaluation was assigned under diagnostic code 
8513.  Diagnostic code 5201 provides for the evaluation of 
limitation of motion of the arm.  Diagnostic code 8513 
provides for the evaluation of injury to all radicular 
groups. 

In a rating action dated in July 1996, the RO determined that 
the impairment due to the thoracic outlet syndrome was to be 
evaluated under one diagnostic code to avoid pyramiding under 
38 C.F.R. § 4.14, and assigned a 40 percent evaluation for 
left shoulder impairment, residuals of thoracic outlet 
syndrome, status post resection of first rib under diagnostic 
code 8510.  Diagnostic code 8510 provides for the evaluation 
of injury to the upper radicular group, the 5th and 6th 
cervicals.

A review of the service medical reflects that the veteran 
apparently had surgery for the thoracic outlet syndrome in 
February 1972.  The separation examination indicates that he 
had been hospitalized in January 1972 for internal injuries.  
These hospital reports are not on file.  The clinical history 
as related by the veteran during VA examinations in September 
1994 and January 1996 indicate that the veteran during 
service fell and sustained an injury to his neck.  He 
underwent surgery for the thoracic outlet syndrome in 
February 1972.  He then sustained a second injury to his neck 
in 1980, which required a cervical fusion.  These records are 
not on file. 

Following the January 1996 neurological examination, the 
examiner concluded that the veteran had clinical evidence of 
a neurological deficit in the left upper extremity.  The 
examiner could not determine whether there was brachial 
plexopathy, whether the veteran had diffuse weakness 
secondary to frozen shoulder.   The examiner recommended that 
the veteran undergo an inpatient neurologic evaluation to 
include an up-to-date MRI scan, as well as a vascular and 
orthopedic evaluation with aggressive physical therapy.  The 
veteran was unable to participate in an inpatient neurologic 
evaluation because he was a single parent and could not leave 
his children unsupervised.

In his March 1999 testimony before the Board, the veteran 
asserted that he experiences constant left arm numbness and 
pain in his left shoulder, which he describes as frozen.  He 
also stated that he experiences neck pain and diffuse 
weakness in the left upper extremity.  He indicated that his 
left arm disability hinders his ability to engage in gainful 
employment.

In view of these facts, the case is REMANDED to the RO for 
the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the residuals of thoracic 
outlet surgery, and left shoulder since 
his release from active duty, and the 
hospital records regarding the neck 
injury which occurred in 1980.  The RO 
should then obtain all records which are 
not on file.  The RO should inform the 
veteran that he has the opportunity to 
submit any additional evidence and 
arguments in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should request copies of any 
additional treatment records from the VA 
facility in Northampton covering the 
period from January 1997 to the present

3.  The RO should request the National 
Personnel Records Center in St. Louis, 
Missouri to conduct a search for any 
additional treatment records, to include 
the medical records regarding the 
veteran's hospitalization at Trippler 
Army Hospital in January 1972 for 
internal injuries and the surgery for the 
thoracic outlet syndrome apparently in 
February 1972. 

4.  The veteran should be afforded VA 
examinations by an orthopedist, 
neurologist, and a specialist in vascular 
disorders (see recommendations of VA 
neurologist in examination report dated 
in January 1996) to determine the current 
extent and severity of the service 
connected left shoulder impairment, the 
residuals of thoracic outlet syndrome, 
status post resection of the first rib 
and any other disabilities involving the 
left shoulder, arm and cervical spine.  

The examiners should be provided with the 
veteran's claims folder and a copy of 
this Remand prior to conducting the 
examinations.  In addition to a MRI, 
nerve conduction studies and an EMG (see 
VA examination dated in January 1996) any 
other testing deemed necessary should be 
conducted.  The testing should be 
conducted on an outpatient basis.  
Hospitalization for observation and 
evaluation is not required.

The orthopedic examination should include 
an assessment of impairment in the range 
of motion of the left shoulder, arm, and 
cervical spine.  The examiner should also 
be asked to note the normal ranges of 
motion.  Additionally, the examiner 
should be requested to determine whether 
the left shoulder, arm and cervical spine 
show weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the left 
shoulder, arm and cervical spine are used 
repeatedly over a period of time. 

It is requested that the neurologist 
identify the nerve(s) or nerve group(s) 
which are effected by the thoracic outlet 
syndrome and the bodily functions the 
nerve(s) or nerve group(s) controls.  It 
is requested that the neurologist state 
whether there is complete or incomplete 
paralysis.  If there is incomplete 
paralysis, the examiner should indicate 
whether it is mild, moderate, or severe. 

Following the examinations it is 
requested that the examiners correlate 
their findings an render an opinion as to 
whether it is as likely as not that the 
postoperative residuals, thoracic outlet 
syndrome with resection of the first rib 
caused or aggravates any separate 
disability(ies) of the left shoulder, arm 
and/or cervical spine which involves 
bodily functions which are different than 
those controlled by the service connect 
neurological disorder with resection of 
the first rib.  A complete rational for 
any opinion expressed should be included 
in the examination report.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues in appellate status, to include 
consideration of all pertinent rating 
criteria and 38 C.F.R. §§ 4.40, 4.45 
(1998).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, the 
claims folder should be returned to the 
Board for further review, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




